IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DON REINHARD,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-958

LESLIE V. McCLELLAN,

      Appellee.


_____________________________/

Opinion filed September 15, 2016.

An appeal from the Circuit Court for Leon County.
Robert Wheeler, Judge.

Don Reinhard, pro se, Appellant.

William R. Waters, Jr. and Erica Caitlin Dlubala of Waters & Associates, P.A.,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WETHERELL, and BILBREY, JJ., CONCUR.